DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1,3,5-8,13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mingo (US20170209720).
With respect to claim 1 Mingo discloses a face mask comprising:
A face mask wall (20) configured to cover at least a person’s mouth; and 
A sound absorbing member (70, while not expressly disclose as being a sound absorbing member by nature of its fibrous structure it necessarily will absorb sounds to some degree ) connected to the face mask wall, wherein the sound absorbing member comprises a porous material ( 70 is described as being a filtration device of scrim material).
While not expressly disclosing the use of the device for acoustic purposes it is necessarily the case that an acoustic function would be present in the fibrous element.
With respect to claim 3 Mingo further discloses wherein the sound absorbing member is inserted into the face mask wall (by means of the pocket).
With respect to claim 5 Mingo further discloses wherein the sound absorbing member is layered into the face mask (by means of the pocket it becomes one of the layers of the mask).
With respect to claim 6 Mingo further discloses wherein the sound absorbing member is deposited, pressed, sprayed painted or otherwise formed on  or applied to the face mask wall (the term deposited is broad enough to cover the installation by means of the pocket).
With respect to claims 7 and 8 Mingo further discloses wherein the sound absorbing member reduces distortion and muffler of speech sounds caused by the face mask wall (as the materials taught by the instant invention are present in the same configuration in the Mingo reference it is understood that the same materials placed in the same location would provide the same results) as perceived at a location outside of the face mask wall, which is applicable to spoken sounds as well.
With respect to claim 13 Mingo further discloses wherein the face mask wall comprises a filter (70) wherein the filter is configured to filter our one or more airborne particles.
With respect to claim 14 as pathogenic particles are only one known form of airborne particle one of ordinary skill would have found it obvious to specifically filter against such particles. 
With respect to claim 17 Mingo further discloses a method of fabricating an acoustic face mask, comprising:
Providing a face mask wall configured to cover at least a person’s mouth; and connecting a sound absorbing member to said face mask wall, wherein the sound absorbing member comprises a porous material (element 70 is a porous filtration member describes as having layers of scrim material).
2. claims 2,4,10-12, are rejected under 35 U.S.C. 103 as being unpatentable over Mingo (US20170209720) in view of Green (US20190021993) and Grabhoefer (US4362825).
With respect to claim 2 Mingo discloses the face mask wall comprising a filter (70) which filters out one or more airborne particles. While note expressly disclosing the sound absorbing member reducing distortion and muffling of speech, as perceived at a location outside of the face mask wall, as the same elements are present it is understood that this will occur to at least some degree.
Mingo does not discloses the use of a foam, nor that the element is adhered to an inner surface of the face mask wall.
Green discloses the use of adhesives to attach a filter element to the inside of a face mask (see adhesive layer 22).
As it regards the use of a foam element Grabhoefer discloses that it is known to use foam elements in respirators (para 62) and by extension face masks. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Green to use adhesive to attach a filter element and Grabhoefer to use a foam filter element with the filter element of Mingo to provide a simple manner of attachment and a filtration element which is of low cost. 
With respect to claim 4 Mingo as modified (see Green) further discloses wherein  the sound absorbing member is adhered to the inner surface of the face mask wall.
With respect to claim 9 Mingo as modified discloses the presence of the element 70, the specific tuning of the element to provide any desired function including those claimed would have been an obvious matter of tuning the system by utilizing specific materials of known function.
With respect to claim 10 Mingo as modified (see Garbenhoefer) further discloses wherein the porous material comprises a foam.
With respect to claim 11 Mingo as modified (see Grabenhoefer ) wherein the porous material comprises a melamine foam (see paragraph 56 of Grabenhoefer, such foams are known).
With respect to claim 12 Mingo as modified further discloses wherein the sound absorbing member is perforate (foam elements are considered to be perforated).
With respect to claim 15 Mingo as modified further disclsoes wherein the filter (Mingo) is adhered (see Green) to the face mask wall to filter out airborne particles.
With respect to claim 16 Mingo as modified further discloses wherein the porous material comprises foam (see Garbenhoefer); and wherein the sound absorbing member reduces distortion and muffling of speech sounds caused by the face mask wall, as perceived at a location outside of the face mask (as the respective materials are present in the same location it is considered that this will necessarily happen to some degree).
With respect to claim 18 Mingo as modified (see Green) further discloses wherein the sound absorbing member is adhered to the inner surface of the face mask wall and wherein the filter is configured to filter one or more particles (see Mingo).
With respect to claim 19 Mingo as modified further discloses wherein the porous material comprises a foam (see Grabenhoefer) and wherein the sound absorbing member reduces distortion and muffling of speech sounds caused by the face mask wall, as perceived at a location outside of the face mask (as the respective materials are present in the same location it is considered that this will necessarily happen to some degree).
With respect to claim 20 Mingo further discloses wherein the sound absorbing member is perforated (foam is considered to be a perforated material).
With respect to claim 21 Mingo as modified (see Garbenhoefer) further discloses wherein the porous material comprises a foam.
With respect to claim 22 Mingo as modified further discloses  wherein the porous material comprises a foam (see Grabenhoefer);
and wherein the sound absorbing member reduces distortion and muffling of speech sounds caused by the face mask wall, as perceived at a location outside of the face mask (as the respective materials are present in the same location it is considered that this will necessarily happen to some degree); and
wherein the sound absorbing member is adhered (see Green) to the inner surface of the face mask wall; and
wherein the face mask comprises a filter (Mingo and Grabenhoefer both disclose the device to have filtration properties) wherein the filter is configured to filter one or more airborne particles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rothenberg (US11019859) discloses an acoustic face mask; Facer (US10827787) discloses a respirator; Howard (US20200329792) discloses a face mask; Hosner (US10798979) discloses a face mask; Jayaraman (US10646731) discloses a respiratory protection device; Abdo (US20190053550) discloses a face mask; and Tsaur (US20180000173) discloses a mask with a sound structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837